Citation Nr: 0301950	
Decision Date: 01/31/03    Archive Date: 02/07/03	

DOCKET NO.  01-01 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for adult-onset 
Still's disease, currently evaluated at 20 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.  (A rating 
decision dated in August 2000 initially declined to increase 
the veteran's evaluation, but a rating decision dated in 
February 2001 increased the evaluation for the veteran's 
Still's disease from noncompensable to 20 percent.)  The 
veteran, who had active service from February 1992, to 
November 1994, appealed the RO's decisions to the BVA, and 
the case was referred to the Board for appellate review. 

At a hearing before a Member of the Board in Cleveland, Ohio 
in February 2002, the veteran raised a claim of secondary 
service connection for a left shoulder disorder and it was 
indicated that this matter would be referred to the RO.  
Transcript at 16.  In this regard, the Board would observe 
that an August 2000 rating decision most recently addressed 
the issue of service connection for a left shoulder disorder 
in the context of whether new and material evidence had been 
submitted to reopen a previously denied claim.  Nevertheless, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to inform and assist have been satisfied. 

2.  Still's disease does not manifest symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
adult-onset Still's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5099-5002 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. § 3.159 
(2002)

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal because, as will be explained below, the 
requirements of the VCAA have essentially been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, as well as the statement of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  More specifically, the 
statement of the case informed the veteran of the schedular 
criteria that needed to be satisfied for a higher evaluation 
for his disability.  In addition, at the veteran's hearing 
before a Member of the Board at the RO in February 2002 the 
veteran and his representative expressed an understanding 
that the type of evidence necessary to substantiate his claim 
consisted of medical evidence, particularly medical evidence 
pertaining to treatment of his Still's disease.  During the 
hearing they requested additional time, which was granted, to 
submit private medical records to support the claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
associated with the claims file and the RO obtained VA 
medical records in support of the veteran's claim.  In 
addition, the veteran was afforded a VA examination.  While 
the veteran indicated at his personal hearing that, there 
were additional VA medical records which had not been 
obtained, the veteran testified that he had not had treatment 
for Still's disease from the VA for "a long time" and the 
private records were sufficient.  Lastly, while the veteran 
indicated that he was going to be submitting additional 
private medical records to support his claim, and the veteran 
was afforded a period of 60 days to submit those records, no 
additional private medical records were submitted.  In 
December 2002 the Board contacted the RO and was advised that 
no additional records had been received.  Beyond the private 
medical records which the veteran has not furnished, the 
veteran and his representative have not made the Board aware 
of any outstanding relevant evidence that needs to be 
obtained in order to fairly decide the claim.

The veteran and his representative were advised of the 
evidence needed to support his claim and what action the VA 
would undertake and what evidence he needed to submit.  The 
Board finds that all relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  As such, the VA has no outstanding duty to inform 
the veteran that any additional evidence or information is 
needed.  As the record is as complete as it can be with the 
veteran's assistance, any further obligation under the VCAA 
for the VA to advise the veteran as to the division of 
responsibilities between the VA and the veteran in obtaining 
evidence is essentially satisfied when the division of 
responsibilities between the VA and the veteran in obtaining 
that evidence was discussed at the personal hearing.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his Still's disease does not accurately reflect the 
severity of that disability.  The veteran asserts that 
Still's disease is a very serious illness and that a 
20 percent evaluation for the disability is an insult.  He 
reports that he has had three exacerbations in the past year, 
and thus he satisfies the requirements for a 40 percent 
evaluation.  

Historically, a rating decision dated in May 1996 granted 
service connection for adult-onset Still's disease based on a 
review of a service Medical Board Report and a VA examination 
which noted a diagnosis of Still's disease.  A noncompensable 
evaluation was assigned effective January 20, 1996.  That 
evaluation remained in effect until a February 2001 rating 
decision promulgated during the course of this appeal 
increased the evaluation from noncompensable to 20 percent.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of life, including employment, by comparing the 
symptomatology with the criteria set forth in the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  If 
two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
evaluation determination, where service connection has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Evidence for consideration includes VA outpatient treatment 
records dated between 1996 and 2000.  These records reflect 
that the veteran was seen periodically for Still's disease 
and that he was prescribed Prednisone.  A record dated in 
February 1996 shows the veteran reported that he became ill 
at work and began sweating.  The veteran indicated that he 
frequently increased his medications for multiple symptoms, 
not just for joint aches.  At that time, the veteran's weight 
was recorded as 158 pounds and he was in no distress.  A 
record dated in July 1997 shows the veteran reported 
experiencing tightness in his chest for approximately two 
weeks, and that two nights ago, he had a stiff neck with 
sweats and cold that woke him up.  He also complained of a 
generalized joint pain.  The assessment was a history of 
Still's disease with bursitis of the left shoulder.  A record 
dated in April 1999 shows the veteran was seen for a refill 
of medications.  At that time, the veteran's weight was 146 
pounds.  

A report of a VA examination performed in April 2000 shows 
the veteran reported that he had Still's disease and 
complained of arthritis of the left shoulder since 1996.  The 
veteran also complained of intermittent pain in the right 
shoulder that had been present since 1999.  The veteran also 
reported complaints of intermittent back pain and pain in 
both knees.  He denied any swelling of any of the joints, and 
he denied any trouble breathing.  He complained of frequent 
abdominal discomfort for which he took over-the-counter 
medications.  On physical examination the veteran was 
described as well developed, well nourished and in no 
apparent distress.  The veteran's weight was 149.5 pounds.  
Inspection of the left shoulder was within normal limits, but 
abduction was limited to 90 degrees.  Inspection of the right 
shoulder was within normal limits and flexion and abduction 
were to 180 degrees with other movements described as within 
normal limits.  Examination of the right and left knee, as 
well as the spine were unremarkable.  Laboratory results were 
apparently within normal limits.  The impressions following 
the examination were right shoulder pain with limited 
movements, left shoulder pain, intermittent left and right 
knee pain, low back pain, Still's disease and peptic ulcer 
disease.  

Accompanying the notice of disagreement submitted by the 
veteran's Congressman were private medical records pertaining 
to treatment the veteran had received for Still's disease.  A 
record dated in January 1995 shows the veteran was seen in 
the emergency room with complaints of chest pain.  At that 
time, the veteran related that he had been diagnosed with 
Still's disease and had been informed that this affected his 
chest, and the sort of symptoms he was having.  The veteran 
related no history of cardiovascular disease.  The veteran 
reported that he had been put on Prednisone and a muscle 
relaxant for Still's disease when he was seen in the 
military, but the veteran took himself off the Prednisone 
several months ago, because it was making him feel funny.  At 
the present time, he was completely pain free and 
comfortable.  Following the examination, the diagnosis was 
chest wall pain.  

In January 1998 the veteran was seen in the emergency room 
for complaints of a cough and fever and pain to the right 
side that was diagnosed as pneumonia. In June 2000, the 
veteran was seen in the emergency room complaining that he 
had some pounding in his chest, and lightheadedness.  He felt 
as if his Still's disease was flaring up.  He indicated that 
he normally took Prednisone for this, but he had been tapered 
back on it, and that he was supposed to be seen in the VA 
Medical Center in the afternoon, but was feeling poorly and 
decided to seek emergency room treatment.  The veteran was 
described as alert and in no acute distress and nontoxic in 
appearance.  The veteran's situation was discussed with 
health care practitioners at the VA clinic and it was decided 
that the best course would be to put the veteran back on 
Prednisone.  The discharge diagnosis was an exacerbation of 
Still's disease.  

Private medical records reflect that in early December 2000 
the veteran was seen for complaints of general aches, 
shortness of breath and dizziness.  The veteran related that 
the previous night he started having generalized body aches, 
fever, chills, sore throat, and lightheadedness, but no 
vomiting or diarrhea.  The veteran was also reportedly 
nauseous and short of breath.  He indicated that he took no 
over-the-counter medications but he had been given Prednisone 
and painkillers for use when he had a flare-up of Still's 
disease, but that he had been out of Prednisone for the past 
4 or 5 months.  Physical examination was unremarkable.  The 
diagnosis was an exacerbation of Still's disease.

Private medical records submitted by the veteran at the time 
of his personal hearing before a Member of the Board at the 
Cleveland RO in February 2002 include records of an emergency 
room visit in late December 2000 for an acute attack of 
Still's disease.  At that time, the veteran reported 
complaints of nausea and vomiting that morning.  The veteran 
was provided medications including IV medication and a 
prescription to Prednisone.  

Also submitted at the time of the veteran's personal hearing 
was a 42-page Internet article from the University of Texas 
Southwestern Medical Center at Dallas pertaining to 
adult-onset Still's disease.  

The veteran presented testimony at a hearing before a Member 
of the Board at the RO in February 2002.  The veteran 
testified as to the symptomatology he experienced due to his 
Still's disease and the treatment he had received.  In 
particular, the veteran testified that he had three episodes 
of flareups of his Still's disease in 2000 that required 
emergency care.  Transcript at 5, 17.  The veteran also 
testified that he had been seen twice in the emergency room 
in 2001, once in January, and the second time in either 
November or December 2001.  Transcript at 20.  The veteran 
indicated that he would be submitting those records and it 
was agreed that the record would be held open for a period of 
60 days to submit those records, but as indicated above, the 
veteran did not furnish those records or an authorization to 
permit the VA to obtain those records.  The veteran also 
indicated that he received treatment from the VA, but had not 
received any treatment for Still's disease from the VA.  It 
was indicated that the private medical records were 
sufficient.  Transcript at 26-27.  As for the symptomatology 
the veteran experienced, he testified that his Still's 
disease caused an increase in his white blood cell count, and 
produced chest pain, fever, joint pain, fatigue and malaise.  
The veteran also testified that when he was in service he 
weighed 185 pounds and had dropped to 145 pounds, but was 
currently approximately 165 pounds, which the veteran 
testified was his normal weight.  Transcript at 27-28.  The 
veteran further testified as to the limitations his Still's 
disease produced in his employment activities and in his home 
life.  

Based on this record and evidence, the Board finds that the 
currently assigned 20 percent evaluation most nearly 
approximates the veteran's overall disability picture.  In 
this regard, the Board would observe that the VA examination 
and the treatment records do not demonstrate that the 
veteran's Still's disease has manifested symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings.  Clearly definite 
impairment of health was not shown at the time of the VA 
examination.  At that time, the veteran was described as well 
developed, well nourished and in no apparent distress.  In 
addition, laboratory testing appeared to be within normal 
limits.  It is also significant that the veteran has 
testified that his weight had been relatively stable in 
recent years and at the time of the personal hearing the 
veteran indicated that he was at his approximate normal 
weight.  Indeed, except for the times the veteran is seen for 
acute exacerbations of his Still's disease the medical 
evidence does not demonstrate definite impairment of health 
objectively supported by examination findings. 

The record does demonstrate that the veteran experienced what 
can be considered three incapacitating exacerbations of his 
Still's disease in 2002, criteria contemplated for the next 
higher 40 percent evaluation.  However, the record reflects 
no incapacitating episodes in 1999, the year prior to the 
veteran's April 2000 claim, and he testified that he had 
experienced two incapacitating episodes in 2001, although the 
veteran did not furnish records to substantiate his 
testimony.  Nevertheless, assuming that the veteran did 
experience two exacerbations of his Still's disease in 2001, 
such treatment would be consistent with the currently 
assigned 20 percent evaluation which contemplates that 
evaluation for 1 or 2 exacerbations a year in a 
well-established diagnosis.  Given that the veteran had no 
incapacitating exacerbations in 1999, three in 2002, at least 
one precipitated by a lack of medication, and two in 2001, 
the Board is of the opinion that the currently assigned 
evaluation most nearly approximates the veteran's overall 
disability picture.  Accordingly, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's Still's 
disease is not shown to be warranted.  

In reaching this determination, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).   In particular, the 
Board considered the provisions of 38 C.F.R. § 3.321(b)(1).  
In this case, however, there has been no assertion or showing 
that the veteran's Still's disease has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Lastly, in reaching this decision, the Board is cognizant of 
the "benefit of the doubt" rule.  However, the Board finds 
that the weight of the evidence is against the veteran's 
claim for an increased evaluation for his Still's disease, 
and as such, this case does not present an approximate 
balance of positive and negative evidence for application of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent for adult-onset Still's 
disease is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

